United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  _____________

                                 No. 98-3091WM
                                 _____________

United States of America,               *
                                        *
                   Appellee,            * Appeal from the United States
                                        * District Court for the Western
      v.                                * District of Missouri.
                                        *
James Allen Taylor,                     *       [UNPUBLISHED]
                                        *
                   Appellant.           *
                                  _____________

                            Submitted: February 9, 1999
                                Filed: February 18, 1999
                                 _____________

Before FAGG and HANSEN, Circuit Judges, and ROSENBAUM,* District Judge.
                           _____________

PER CURIAM.

       James Allen Taylor appeals his conviction and sentence for interstate
transportation of stolen securities. Taylor contends the evidence is insufficient to
support the jury's verdict. Taylor also raises an argument about his sentence. We
reject Taylor's contentions and conclude that an extended discussion of the issues
presented by this appeal will serve no useful purpose. First, the record contains
substantial evidence on which the jury reasonably could have found Taylor guilty of


      *
       The Honorable James M. Rosenbaum, United States District Judge for the
District of Minnesota, sitting by designation.
the charge. Second, the district court correctly determined Taylor's guidelines
sentence. We thus affirm Taylor's conviction and sentence. See 8th Cir. R. 47B.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                      -2-